In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent housing administrator which authorized a rent increase on the application of respondent Sky View Housing Corporation, the petitioner tenants appeal from a judgment of the Supreme Court, Queens County, entered March 4, 1976, which, inter alia, dismissed the petition. Judgment affirmed, with one bill of $50 costs and disbursements payable to the respondent administrator by petitioner. Notwithstanding that reasons to support the determination authorizing an increase in rent were furnished by the administrator only upon the filing of the petition, the reasons so advanced dispel the claim of an arbitrary and capricious determination. The decision by the administrator not to reduce the projected deficit by applying thereto the development working capital fund, which exists as part of the mortgage proceeds advanced by the city, was not arbitrary. Assuming that the administrator permitted a different application of development working capital heretofore, no statute mandated such an application, and the discontinuance of the practice was not unreasonable. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur. [87 Mise 2d 93.]